internal_revenue_service number release date index number 468a ---------------------------------- ------------------------------------------------------------ -------------- --------------------------- -------------------------- --------------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-121573-08 date september legend taxpayer company a company b company c company d state a state b plant plant location commission a ---------------------------- ----------------------- ----------------------------------------------- ----------------------- -------------------------------------------------- ------ ------------------------ ---------------------------------------------------------- ------------------------ ------------------------------------------------ ------------------------ -------------- ------- ------ -------------------------------- ---------------------------------------------------------------------- ------------------------------------------------------- ------------------------------------------- plr-121573-08 commission b a dear --------------------- ----------------------------------------------------- -------------------------- this letter responds to your request for private_letter_ruling dated ------------------ you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the reorganization discussed below facts taxpayer has represented the following facts and information relating to the ruling_request taxpayer a corporation organized in state a is the parent of an affiliated_group of subsidiary corporations company a also organized in state a is wholly-owned by taxpayer and is a member of the affiliated_group company b a limited_liability_company llc organized under the laws of state a and wholly-owned by taxpayer has elected to be treated as a corporation for federal_income_tax purposes prior to a company c was an llc organized under the laws of state a that had elected to be treated as a corporation for federal_income_tax purposes company c was wholly- owned by company b company b and company c are also members of the affiliated_group of taxpayer company d an llc disregarded for federal_income_tax purposes was wholly-owned by company c prior to a company c through the disregarded company d was the owner of plant and plant the plants plant is a nuclear power plant located at location plant also located at location has been permanently shut down since date and is maintained in safstor status company c through and including the disregarded company d is engaged in the generation of electricity produced by plant and the sale of that electricity at wholesale to a subsidiary which then resells the electricity to various wholesale customers company c through and including the disregarded company d is subject_to the jurisdiction of commission a with regard to the operation and maintenance of the plants and to the jurisdiction of commission b with regard to the rates charged to wholesale customers for electricity produced by plant company c through the disregarded company d acquired the plants along with a qualified nuclear decommissioning trust qdt fund and a nonqualified nuclear decommissioning trust nqdt fund for each plant and plant the four funds are held in a master_trust plr-121573-08 on a company c merged with its parent company b taxpayer represents that this merger is a statutory merger which qualifies as a tax-free_liquidation of a subsidiary into a parent under sec_368 under the terms of this merger liquidation effective a company b becomes the owner of the plants and their funds for tax purposes and company d becomes the direct and disregarded subsidiary of company b taxpayer has requested the following rulings requested ruling the qdts were not disqualified by reason of the merger liquidation of company c into company b and the qdts will therefore continue to be treated as qdts that satisfy the requirements of sec_468a and sec_1_468a-6t of the temporary income_tax regulations requested ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account as a result of the merger liquidation requested ruling neither taxpayer company a company b nor company c will recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfer of the qdts from company c to company b in the merger liquidation requested ruling pursuant to sec_1_468a-6t c after the restructuring the qdts will have a tax basis in each of their assets that is the same as the tax basis in those assets immediately prior to the merger liquidation law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_468a provides that any amount distributed from a qualified nuclear decommissioning fund during any taxable_year is includible in the taxable_income of the taxpayer for that year sec_468a provides that in addition to contributions to a qualified nuclear decommissioning fund that are deductible under sec_468a there is allowable as a deduction the amount of nuclear decommissioning costs with respect to which economic_performance occurs within the meaning of sec_461 during the taxable_year nuclear decommissioning costs are defined in sec_1_468a-1t b as all otherwise deductible expenses to be incurred in connection with the entombment plr-121573-08 decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy this term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of public law an expense is considered otherwise deductible for purposes of sec_1_468a-1t b if it would be deductible under chapter of the code without regard to sec_280b sec_468a provides that for purposes of sec_4951 a qualified nuclear decommissioning fund is treated as a_trust described in sec_501 sec_1_468a-1t b provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5t sec_1_468a-5t a sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5t a iii provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-6t provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met for purposes of sec_1_468a-6t a nuclear power plant includes a plant that previously qualified as a nuclear power plant and that has permanently ceased to produce electricity sec_1_468a-6t b provides that sec_1_468a-6t applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant plr-121573-08 in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1_468a-5t a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6t c provides that a disposition that satisfies the requirements of sec_1_468a-6t b will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in plr-121573-08 the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6t f the service may treat any disposition of an interest in a nuclear power plant as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by taxpayer we reach the following conclusions ruling the qdts were not disqualified by reason of the merger liquidation of company c into company b and the qdts will therefore continue to be treated as qdts that satisfy the requirements of sec_468a and sec_1_468a-6t of the temporary income_tax regulations ruling pursuant to sec_1_468a-6t c and the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account as a result of the merger liquidation ruling pursuant to sec_1_468a-6t c and neither taxpayer company a company b nor company c will recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfer of the qdts from company c to company b in the merger liquidation ruling pursuant to sec_1_468a-6t c after the restructuring the qdts will have a tax basis in each of their assets that is the same as the tax basis in those assets immediately prior to the merger liquidation while it owns interests in the plants company b is eligible to maintain the qualified nuclear decommissioning funds except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular we express no opinion on the tax results of the merger liquidation described above under any section of the code other than sec_468a this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-121573-08 in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
